                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

JASPER LEE VICK #139471,                          )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )       NO. 1:18-cv-00003
                                                  )
CORE CIVIC, et al.,                               )       JUDGE CAMPBELL
                                                  )       MAGISTRATE JUDGE FRENSLEY
     Defendants.                                  )

                                             ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

142), which was filed on March 6, 2020. Through the Report and Recommendation, the Magistrate

Judge recommends: (1) the Notice and Motion to Dismiss Former Tennessee Department of

Correction (“TDOC”) Employee Sheri Payne (Doc. No. 125) be granted, and that Defendants be

ordered to identify the correct employee so that he/she may be served; and (2) the Motion to

Dismiss filed by Defendant TDOC (Doc. No. 126) be granted, and that Plaintiff’s claims against

Defendant TDOC be dismissed with prejudice and TDOC be terminated as a defendant. Although

the Report advised the parties that any objections must be filed within 14 days of service, no

objections have been filed.

         The Court has reviewed the Report and Recommendation, and concludes it should be

adopted and approved. Accordingly, the Notice and Motion to Dismiss Former TDOC Employee

Sheri Payne (Doc. No. 125) is GRANTED, and Defendants are ordered to identify the correct

employee so that he/she may be served;1 and the Motion to Dismiss filed by Defendant TDOC




1
  On March 10, 2020, Defendant CoreCivic filed a Notice (Doc. No. 143) in response to the Magistrate
Judge’s Report and Recommendation.
(Doc. No. 126) is GRANTED, and Plaintiff’s claims against Defendant TDOC are dismissed with

prejudice and TDOC is terminated as a defendant.

       It is so ORDERED.

                                                   ________________________________
                                                   WILLIAM L. CAMPBELL, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                                   2
